Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 16-33 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 16/53185, filed on April 12, 2016.
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/IB2017/052083, filed on April 11, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2018 has been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 45 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 

  Specification
The disclosure is objected to because of the following informalities: 
In page 14, paragraph 0037, line 7, "rail apparatus 112" appears like it should read "rail apparatus 12". 
In page 15, paragraph 0037, line 20, "rail apparatus 22" appears like it should read "rail apparatus 12".
Appropriate correction is required.


Claim Objections
Claims 32 and 33 are objected to because of the following informalities: 
"comprises" recited on claim 32, line 1 should read "further comprises".
“comprises” recited on claim 33, line 1 should read “further comprises”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "blocking the carriage in position with respect to the guideway" in lines 2-3. It is unclear how the carriage is being "blocked" into position after being positioned on the guideway for engagement between the fixing member and the railway apparatus. For examination purposes, the term "blocking" in claim 32 has been construed as "locking", and as being provided by the self-locking mechanism. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunninger (WO 2016146233 A1) .
Regarding claim 31, Brunninger teaches (Fig. 2-4): A method for transporting railway apparatus, the method comprising: placing the railway apparatus (9) on a support platform (5) disposed in a loading position (Fig. 3); positioning a carriage (21) bearing a fixing member (24) along a planar path of a guideway (16) of the carriage (21) so as to bring the fixing member (24) into engagement with the railway apparatus (9); and stressing the guideway (16) by applying loads acting downward, to lock the guideway (16) in a locked position.
The claimed limitation of “stressing the guideway by applying loads acting downward, to lock the guideway in a locked position” has been given its broadest reasonable interpretation and has been construed as having a force acting downwards on a portion of the guideway, and having the guideway come into a locked position. Brunninger teaches (Fig. 2): a hydraulic drive (7) used to pivot the loading platform 5 between a (not shown) horizontal position and a swiveled up transport position (Brunninger, paragraph 0008, lines 75-77). The contraction of the hydraulic drive (7) applies a force acting downwards on the loading platform (5) and hence the guideway (16), allowing it to come into a horizontal loading position, thereby satisfying the claimed limitation. Furthermore, the positive engagement of the fixing member 24 with respect to the rail foot 27 of rails 28 of the sleeper 9 (Brunninger, paragraph 0011, lines 111-112) locks the guideway 16 into position. 
Regarding claim 32, Brunninger teaches the elements of claim 31, as stated above. Brunninger further teaches (Fig. 3): after having positioned the carriage (21) and before stressing the guideway (16), locking the carriage (21) in position with respect to the guideway (16).
The locking of the carriage with respect to the guideway is achieved by the positive engagement of the fixing member 24 with respect to the rail foot 27 of rails 28 of the sleeper 9 (Brunninger, paragraph 0011, lines 111-112). This would occur after positioning the carriage to ensure that the carriage brings the fixing member into positive engagement with the rail. After transportation, the guideway (16) would be stressed downward by the hydraulic drive (7) for the platform to come into a horizontal unloading position. 
Regarding claim 33, Brunninger teaches the elements of claim 31, as stated above. Brunninger further teaches (Fig. 3): in order to engage the fixing member (24) with the railway apparatus (9), moving the fixing member (24) with respect to the carriage (16) from a retracted position into a fixing position (Fig. 3), before, during, or after the positioning of the carriage (21) bearing the fixing member (24). 
Brunninger teaches (paragraph 0011, lines 108-111): “to adjust the fixing hook 24 located on the opposite longitudinal end 21, the fixing bar 16 is designed to be telescopically extendable in this area, the longitudinal end 21 supporting the fixing hook 24 being adjustable along with it by a hydraulic drive 25 in the bar longitudinal direction 17.” Therefore, under the broadest reasonable interpretation, the fixing member (24) is telescopically extendable from a carriage (16) from a retracted position into a fixing position through a hydraulic drive 25, in order to engage with the railway apparatus (9). 

Allowable Subject Matter
Claims 16-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 16 and its depending claims 17-30, Brunninger teaches (Fig. 2-4): A system for securing railway apparatus (9), comprising: a support platform (5) able to be positioned in a loading position (Fig. 3), and at least one securing mechanism (Fig. 3) for securing the railway apparatus (9) to said support platform (5) and configured to pass from an unlocked state into a locked state; said securing mechanism including: at least one guideway (16); at least one carriage (21) guided by said guideway (16) along a path which, when said support platform (5) is in the loading position, is disposed in a reference plane;  a motorized or nonmotorized drive mechanism (25) for moving said carriage (21) along said guideway (16); a device (25) for blocking said carriage (21) with respect to said guideway (16); at least one railway apparatus fixing member (24), secured to said carriage (21); and members (19) for locking said guideway (16) with respect to said platform (5).
Brunninger fails to teach that the locking member (19) passes from an unlocked position to a locked position when said securing mechanism passes from the unlocked state to the locked state with said support platform (5) in the loading position, and urging said guideway (16) downward with respect to said support platform. While Brunninger teaches a drive (19) that can be interpreted as a locking member for locking the guideway to the platform (Fig. 3 and 4), the examiner finds no obvious reason to modify the system such that the drive (19) and the securing mechanism enter their respective locking states concurrently. Additionally, the examiner finds no obvious reason to modify the locking member (drive 19) such that it urges the guideway (16) downward with respect to the support platform (5). Such a modification would require improper hindsight reasoning. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
EP-0182958-A1: Teaches an apparatus for handling a railway-track switch panel, with hooking members (17, 18), hydraulic arm and pivoting mechanism.
WO-2014154624-A1: Teaches a loading platform 16, clamp (32, 33), suspension element 38 rotated about axis S2, and adjusting element 36.
FR-3024470-A1: Teaches a tilting loading platform 18, hydraulic actuating cylinders 22, side handling platform 24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617